DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21SEPT2022 has been entered.
Response to Arguments
The Amendment filed 21SEPT2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(a),112(d) rejections and drawings, claim objections previously set forth in the Final Office Action mailed 23JUN2022.
Applicant's arguments filed 21SEPT2022 have been fully considered but they are not persuasive.
First, the rejections are the combinations of the teachings of the references and what is taught or suggested to one having ordinary skill in the art. It is respectfully submitted that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Furthermore, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, the tube sample distance to the rotating axis is a known results-effective variable, which may be optimized (see rejection below).
Third, the rejection includes modifying YARINA with the teaching from GRAHAM with tubes at an oblique angle during centrifugation to take advantage of the Boycott effect, which accelerates the centrifugal separation. The movement of the tube from AA to BB positions is immaterial to the rejection.
Fourth, the distance of the tube to the spindle of GRAHAM is constant in the embodiment of Fig. 1. The only change is the angle of the tube when moving from AA to BB. A teaching or suggestion of not valuing the effect of the distance between the tube and the spindle is found nowhere in GRAHAM.
Fifth, the other references are cited for various other teachings.
Sixth, YOO was cited, but not relied upon.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,4,7,9,11-13,20 are rejected under 35 U.S.C. 103 as being unpatentable over YARINA (US 9839921) in view of GRAHAM (US 5588946) and FITZPATRICK (US 20200297911).
Regarding claims 1,4,7,20, YARINA teaches modular centrifuge devices (title, Figs.) including a manual centrifugal device (abstract) capable of separating blood (C2/L45-46) and analyzing a target protein in a plasma of a patient, comprising:
a rotating platform (Fig. 3 #28) comprising a plurality of rotating arms (annotated Fig. 3 cropped);
a rotating shaft (Fig. 3 #58) disposed at a center of the rotating platform, with the plurality of rotating arms equidistantly disposed along a radial direction of the rotating shaft (Fig. 3 #r); and
a plurality of storage tubes (tubes #16 fit into holders Fig. 3 #30; C4/L16-17,47-48) disposed at a regular interval from one another, and restrictedly positioned on the rotating platform at a distance from the rotating shaft (C4/L64-C5/L5),
wherein the rotating platform and the plurality of storage tubes rotate around the rotating shaft during centrifugation (C4/L64-C5/L2).
Annotated Fig. 3 cropped

    PNG
    media_image1.png
    257
    365
    media_image1.png
    Greyscale

YARINA teaches the tubes are disposed at an oblique angle of less than 90 degrees with respect to the plane of the rotating platform (C4/L58; Fig. 3), but does not teach an angle of less than 90 degrees with respect to the radial direction of the rotating shaft. However, GRAHAM teaches a centrifuge and phase separation (title, Figs.) capable of separating blood (C1/L15), comprising:
a rotating platform (Fig. 1 #22);
a rotating shaft (Fig. 1 #16) disposed at a center of the rotating platform; 
a plurality of storage tubes fixedly disposed on an upper surface of the rotating platform (tubes #T fit into holders, Figs. 1,2 #30; C4/L11-16); and,
the plurality of tubes are disposed at an angle with respect to a radial direction of the rotating shaft, wherein the angle is e.g. 45º (C4/L32-35), which anticipates the claimed range of less than 90º (or 30-75º). GRAHAM teaches that the purpose of the radial angle is to take advantage of the Boycott effect, which accelerates the centrifugal separation (abstract; C1/L16-24). Note that GRAHAM has two equivalent embodiments of Fig. 2 (an angle with respect to a radial direction) and Fig. 7 (an angle with respect to the plane of rotation), both which teach a fixed angle when locked in a first position during centrifugation for acceleration of the centrifugal separation.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the tubes of YARINA to be disposed at an angle with respect to a radial direction of the rotating shaft as taught by GRAHAM for the purpose of accelerating the centrifugal separation. The references are combinable, because they are in the same technological environment of centrifuges. See MPEP 2141 III (A) and (G).
YARINA does not specify a rotation radius or distance of the blood storage tubes to the rotating shaft. However, YARINA teaches that the relative centrifugal force (RCF) is a function of the radius, which could be adjusted as desired to tune the separation efficiency (C1/L21-24; C8/L3-24). YARINA teaches the radius and distance is a results-effective variable that affects the centrifuge structure and separation properties (e.g. relative centrifugal force).
The range of 15-50mm is further obvious in view of FITZPATRICK. FITZPATRICK teaches a compact reverse flow centrifuge system (title, Figs.) including a rotation radius of 10 to 30 mm (par. [0036]), which overlaps the instantly claimed range of 15-50 mm and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to select the claimed radius or distance ranges because YARINA teaches the radius or distance is a results-effective variable. See MPEP 2144.05 II, A & B.
Note that the limitation “protein” and “plasma” sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 9, YARINA teaches the rotating platform comprises a connecting portion (Fig. 3 #28) for the rotating shaft, and the plurality of rotating arms are connected to the connecting portion.
Regarding claims 11-12, YARINA does not specifically teach the blood storage tubes has a volume of 1 μL to 1000 μL (0.001-1 mL) or the tube diameter. However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.IV.A.)
See also FITZPATRICK teaching a volume of e.g. 0.1-0.5 mL (100-500 µL; par. [0036]), which anticipates the instantly claimed range of 1-1000 µL.
Regarding claim 13, YARINA teaches the rotating shaft comprises a rolling bearing (Fig. 1 #63) and a supporting member having a stud (Fig. 1 #58), and the stud is fixed through the rolling bearing (C7/L25-31).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over YARINA (US 9839921) in view of GRAHAM (US 5588946), FITZPATRICK (US 20200297911), and JONES (US 2750671).
Regarding claim 3, YARINA does not teach a groove. However, JONES teaches a microhematocrit and sedimentation reader (title, Figs.) comprising a rotating disk (Fig. 1 #16), an arm (Fig. 1 #28), where the arm has a groove (Fig. 1 #34) accommodating a capillary tube (Fig. 1 #36), which is of simple construction allowing for easy and quickly mounting of the tube (C1/L26-28).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the rotating platform of YARINA to include a groove so as to easily accommodate or otherwise secure a storage tube as taught by JONES. The references are combinable, because they are in the same technological environment of blood separation technologies. See MPEP 2141 III (A) and (G).
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over YARINA (US 9839921) in view of GRAHAM (US 5588946), FITZPATRICK (US 20200297911), and DEL VECCHIO (US 8986185).
Regarding claim 10, YARINA does not specify the load of the rotating arm; however, DEL VECCHIO teaches syringe centrifuge systems (title, Figs.) including a manual centrifugal device (hand-cranked centrifuge; abstract) capable of separating blood, comprising:
a rotating platform (flywheel, e.g. Fig. 3 #302) comprising a plurality of rotating arms (hooks, Fig. 3 #304);
a rotating shaft (Fig. 3 #106) disposed at a center of the rotating platform, with the plurality of rotating arms equidistantly disposed along a radial direction of the rotating shaft (see Fig. 3); and
a plurality of storage tubes (Fig. 1 #110) disposed at a regular interval from one another, and restrictedly positioned on the rotating platform at a distance from the rotating shaft (C7/L1-10),
wherein the rotating platform and the plurality of storage tubes rotate around the rotating shaft during centrifugation (C1/L27-39); and,
the flywheel has a sufficient mass to maintain balanced rotation, which may be adjusted by weights as desired (C6/L35-46).
The load has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify and/or optimize the load of the rotating arms in the desired range in order to provide sufficient mass to maintain balanced rotation. The references are combinable, because they are in the same technological environment of centrifuges. See MPEP 2141 III (A) and (G).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over YARINA (US 9839921) in view of GRAHAM (US 5588946), FITZPATRICK (US 20200297911), and NTN GLOBAL -2016.
Regarding claims 14-15, YARINA teaches the rotating shaft is a bearing (Fig. 1 #63); and,
a base (Fig. 1 #23) comprising a gear transmission mechanism (Fig. 3 #12) and a crank handle (Fig. 1 #18) connected to the gear transmission mechanism, and the rotation shaft is disposed on the base, and connected to the gear transmission mechanism (Figs. 1,3).
YARINA teaches the type of bearings is a ball bearing (C7/L26).
It is known to one having ordinary skill in the art to provide a bearing where there is relative movement between parts, of which one having ordinary skill in the art may choose from commonly available bearings. YARINA does not teach a sliding bearing. However, NTN GLOBAL teaches that sliding bearings are lightweight and have a long operating life while introducing minimal vibrations or noise (P1/first paragraph).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the bearings of YARINA to be sliding bearings as taught by NTN GLOBAL for its known advantages. The references are combinable, because they are in the same technological environment of industrial machinery. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



                                                                                                                                                                                                      /Liam Royce/Examiner, Art Unit 1777